          Case 6:19-cv-00029-CCL Document 1 Filed 09/24/20 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                          DISTRICT OF MONTANA
                             HELENA DIVISION


UNITED STATES OF AMERICA,                      Case No. CV-19-029-H-CCL

                                              JUDGMENT IN A CIVIL CASE
                     Plaintiff,

  vs.

TRAVIS HOLLY STEPHENS,

                     Defendant.


        Jury Verdict. This action came before the Court for a trial by jury. The
 issues have been tried and the jury has rendered its verdict.

 X     Decision by Court. This action came before the Court for bench trial,
 hearing, or determination on the record. A decision has been rendered.

       IT IS ORDERED AND ADJUDGED that Judgment is entered in favor of
 the United States and against the Defendant.

        Dated this 24th day of September 2020.

                                  TYLER P. GILMAN, CLERK

                                  By: /s/ H. Gauthier
                                  H. Gauthier, Deputy Clerk
